                      Case 2:17-cv-02146-JCM-GWF Document 76 Filed 07/20/20 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7     THE BANK OF NEW YORK MELLON,                         Case No. 2:17-CV-2146 JCM (GWF)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10      SOUTHERN HIGHLANDS COMMUNITY
                       ASSOCIATION, et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of The Bank of New York Mellon v. Southern
               14
                      Highlands Community Association et al., case number 2:17-cv-02146-JCM-GWF. The Bank of
               15
                      New York Mellon asserts that attorney Tenesa S. Powell is no longer associated with Akerman
               16
                      LLP, which continues to represent the bank. (ECF No. 75). Accordingly, it requests that Ms.
               17
                      Powell be removed from the electronic service list. Id.
               18
                             Because Ms. Powell is no longer associated with Akerman LLP, the Bank of New York
               19
                      Mellon’s motion is granted. Ms. Powell is hereby removed from the electronic service list.
               20
                             Accordingly,
               21
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the Bank of New York
               22
                      Mellon’s motion to remove attorney from electronic service list (ECF No. 75) be, and the same
               23
                      hereby is, GRANTED.
               24
                             IT IS FURTHER ORDERED that Tenesa S. Powell be, and the same hereby is,
               25
                      REMOVED from the electronic service list.
               26
                             DATED July 20, 2020.
               27
               28                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
James C. Mahan
U.S. District Judge
